Exhibit 10.4

 

 

 

[g13261kki001.jpg]

 

 

 

 

 

13515 Ballantyne Corporate Place

 

 

Charlotte, North Carolina 28277

 

December 31, 2005

 

Mr. Ross Bricker

13515 Ballantyne Corporate Place

Charlotte, North Carolina 28277

 

Dear Ross:

 

As mutually agreed between you and SPX Corporation (the “Company”), your
employment with the Company ended effective as of December 31, 2005 (your
“Separation Date”).  At the conclusion of your employment, the Company desires
to retain your Services (as hereinafter defined in Section 3) as a consultant
for a specified time-period in order to make adequate provisions for the orderly
transition of your prior responsibilities, and to assure that other personnel
are identified and trained to assume responsibility for, and to further insure
the maintenance and integrity of, the Company’s legal function, and your other
prior responsibilities.  This letter (hereinafter the “Agreement”) sets forth
the terms and conditions applicable to your separation from the Company and
ongoing consulting services.

 

1.                                      Bonus and Equity Incentive Compensation

 

Based on your service with the Company, you will be eligible to receive a bonus
under the 2005 Executive Bonus Plan, based on full year business performance and
prorated according to the number of days you worked for the Company in the 2005
plan year, and payable at the time such bonuses are paid to participants
generally.  Restrictions lapse as of December 31, 2005 on 8,333 shares of your
April 11, 2005 restricted stock award subject to confirmation by the
Compensation Committee of the Company’s Board of Directors that the performance
criteria have been met, and you will be entitled to those shares in accordance
with the terms and conditions contained in your 2005 Restricted Stock Award
Agreement.  Other restricted stock shares granted to you by the Company are not
vested as of your Separation Date and will be forfeited.

 

2.                                      Employee Benefits

 

The attached Exhibit A summarizes the status of your employee benefits following
your Separation Date.  Most of your employee benefits terminate as of your last
day of active work, although your medical, dental, and vision coverage (if
applicable) continue through the end of the month during which your last day of
active work occurred.  Please be aware that you will be entitled to receive
certain benefits as noted in Exhibit A, provided you take the steps described in
the Exhibit.  It is important that you read this information.

 

1

--------------------------------------------------------------------------------


 

Except as expressly provided in this Agreement, payments or reimbursements in
respect of country club dues, fees or other costs or allowances shall cease
effective as of your Separation Date.  Subject to the terms and conditions
contained in this Agreement and your full compliance with all obligations
hereunder, you will not be obligated to repay relocation expenses previously
paid or reimbursed by the Company.

 

You acknowledge that the payments and benefits specified in this Agreement
exceed in value any payments and benefits to which you may already be entitled,
and that this Agreement otherwise is supported by good and sufficient
consideration.

 

3.                                      Consulting Period

 

From January 1, 2006 through March 31, 2006, unless sooner terminated as
provided below (the “2006 Consulting Period”), the Company agrees to retain, and
you agree to provide, your Services (as defined below), which are to be provided
as an independent contractor of the Company.  Throughout the 2006 Consulting
Period, you shall work for or on behalf of the Company and its affiliates to
provide such advice, counsel or other assistance as is requested by the Company,
and you shall remain available to do so at all relevant times (the “Services”). 
You shall be compensated at the rate of $ 41,667.00 per month for each month of
the 2006 Consulting Period, which shall constitute your total and exclusive
compensation for providing the Services during this period.  Unless agreed upon
at the Company’s sole discretion and confirmed in writing by the Company’s
General Counsel or the undersigned, you shall work solely and exclusively for
the Company and its affiliates during the 2006 Consulting Period.

 

The Company may terminate the Services immediately upon written notice to you if
you breach this Agreement or fail to diligently perform under all assigned
projects within the time periods mutually agreed upon.  Upon such termination
the Company shall have no further obligation to you in relation to the Services
from and after the date of such breach or failure.

 

From and after February 14, 2006, the Company may terminate the Services for any
or no reason upon 14 days’ written notice.  From and after the effective date of
such termination, the Company shall have no further obligation to you in
relation to the Services other than any compensation owed for the period prior
to the effective date (on a prorated per diem basis).

 

Except as provided in Exhibit A to this agreement relating to the termination of
your employment with the Company, during the 2006 Consulting Period you will not
be entitled to any of the rights and benefits customarily extended to Company’s
employees, including, without limitation, pension, 401(k), deferred compensation
and health and welfare benefits.

 

4.                                      Release

 

By signing this Agreement, you release the Company from any known or unknown,
asserted or unasserted claims that you may have against the Company.

 

2

--------------------------------------------------------------------------------


 

You are giving this release on behalf of yourself and your heirs, personal
representatives, assigns or any other person who could make a claim based upon
your employment relationship with the Company.

 

The release applies to the Company and its subsidiaries, business units,
divisions and affiliates, as well as their current and former directors, board
of directors, managers, officers, shareholders, agents, representatives,
attorneys, employees, successors, predecessors and assigns.  These parties are
together called the “Released Parties” in this Agreement.  Except to the extent
provided herein, the release also includes any employee benefit plans or funds
sponsored or administered by the Company (except that it does not apply to
claims for vested benefits, if any, arising from Company-sponsored retirement
plans).

 

This is a general and complete release that applies to any claim, known or
unknown, asserted or unasserted, and waives any claim to further compensation or
benefits.  It includes claims relating to your employment with and termination
of employment with the Company.

 

This release specifically applies to claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, 42 U.S.C. § 1981 through 1988, as amended, the Age
Discrimination in Employment Act, as amended, the Older Workers Benefits
Protection Act, the Immigration Reform and Control Act, as amended, the
Occupational Safety and Health Act, as amended, the Equal Pay Act, any
collective bargaining agreement, any other federal, state, local civil or human
rights law or any other local, state or federal law, regulation or ordinance,
any federal or state common law, including claims in contract and tort or based
upon public policy, and any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in these matters.  It does not apply to any
claim that arises after you sign this Agreement, and it does not include claims
that cannot be released as a matter of law.

 

You agree to permanently withdraw with prejudice all claims, if any, you have
filed against any Released Party, including a request to the EEOC or any other
employment discrimination investigation agencies to withdraw any previously
filed charges of discrimination.  You further agree that you shall not be
entitled to receive any relief, recovery, or monies in connection with any
complaint or charge brought against the Company, without regard as to who
brought said complaint or charge.

 

5.                                      Employee Affirmations

 

You affirm that you have not assigned or transferred, or purported to assign or
transfer, to any person or entity, any claim against any of the Released
Parties, or any portion thereof or interest therein.  You also affirm that you
have not filed, caused to be filed, or presently are a party to any claim,
complaint, or action against any of the Released Parties in any forum or form.
You further affirm that you have been paid and/or have

 

3

--------------------------------------------------------------------------------


 

received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which you may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits are due to
you, except as provided in this Agreement. You further affirm that you have no
known workplace injuries or occupational diseases and have been provided and/or
have not been denied any leave requested under the Family and Medical Leave Act.

 

6.                                      Employee Covenants

 

You agree to resign from any appointments, directorships or other offices you
may hold on behalf of the Company or any of its divisions or affiliates.  You
acknowledge that any employment or contractual relationship between you and the
Company will terminate by virtue of this Agreement, and that you have no future
employment or contractual relationship with the Company other than the
contractual relationship created by this Agreement.  In consideration of this
Agreement, you hereby waive any and all employment rights that you now have with
the Company, except as otherwise expressly provided in this Agreement.  You
agree not to seek reinstatement, reemployment, or future employment as a new
employee, and the Company has no obligation, contractual or otherwise, to employ
or reemploy, hire or rehire, or recall or reinstate you in the future.

 

You acknowledge that you will remain bound by any confidentiality, nondisclosure
or noncompetition agreements you have with the Company.

 

You further acknowledge that you may possess secret, confidential or proprietary
information or trade secrets concerning the operations, future plans or business
methods of the Company.  You agree never to use or disclose any such
information.

 

You further acknowledge that for a one-year period immediately after termination
of your employment, you will not directly or indirectly accept employment with
or render services on behalf of a competitor of any SPX business unit at which
you have been employed, or any other third party, in any capacity where the
confidential information of an SPX business unit acquired by you during your
employment with an SPX business unit would reasonably be considered to be useful
to the competitor or to such other third party to become a competitor based in
whole or in part on such information.

 

You agree that, for a period of one (1) year after the date of execution of this
Agreement, you will not interfere with the Company’s relationship with, or
endeavor to entice away from the Company, or hire any person who at the time of
the execution of this Agreement is an employee of the Company.  You agree that,
for a period of one (1) year after the date of execution of this Agreement, you
will not interfere with the Company’s relationship with, or endeavor to entice
away from the Company, any customer of the Company who, during your employment
at the Company, you serviced, solicited on behalf of the Company or gained
knowledge about through your employment at the Company.

 

You also agree not to criticize the Company or any of its officers, directors,
employees, shareholders, affiliates or agents.

 

4

--------------------------------------------------------------------------------


 

You agree that the Company would be irreparably harmed by any actual or
threatened violation of the Employee Covenants described in this section, and
that the Company will be entitled to an injunction prohibiting you from
committing such violation.

 

7.                                      Tender Back

 

You agree that in the event of any breach of this Agreement, including but not
limited to, your bringing any claim against any Released Party, you will
immediately repay all or any portion of the payments made to you and the Company
will have no obligation to make any further payments to you under this
Agreement, provided, however, that these provisions do not apply to any claims
brought pursuant to the Age Discrimination in Employment Act or the Older
Workers Benefit Protection Act.

 

8.                                      Expenses

 

The Company will reimburse you for all reasonable business expenses incurred
through your Separation Date, upon proper presentation of supporting
documentation, provided that appropriate expense reports have been submitted by
your Separation Date.  Effective on your Separation Date, the Company will no
longer pay for or reimburse you for any charges or fees incurred in connection
with your cellular phone.  Should you decide to retain the cellular phone, you
agree that all expenses incurred in connection with the phone will be paid by
you.

 

9.                                      Company Property

 

You agree that all Company property, including but not limited to, automobiles,
credit cards, keys, documents, software, computer data, records, or any other
materials, will be returned by your Separation Date.

 

10.                               Non-Admission

 

You agree that this Agreement is not an admission of guilt or wrongdoing by the
Released Parties, and acknowledge that the Released Parties do not believe or
admit that any of them has done anything wrong.

 

11.                               Cooperation

 


BOTH DURING AND AFTER THE 2006 CONSULTING PERIOD, YOU SHALL COOPERATE FULLY AND
VOLUNTARILY WITH THE COMPANY AND WITH THE COMPANY’S COUNSEL IN CONNECTION WITH
ANY PAST, PRESENT OR FUTURE, ACTUAL OR THREATENED, LITIGATION, CLAIMS,
INVESTIGATIONS, HEARINGS, ACTIONS, OR ADMINISTRATIVE PROCEEDING INVOLVING THE
COMPANY THAT RELATE TO EVENTS, OCCURRENCES OR CONDUCT OCCURRING (OR CLAIMED TO
HAVE OCCURRED) DURING THE PERIOD OF YOUR EMPLOYMENT BY THE COMPANY.  THIS
COOPERATION BY YOU SHALL INCLUDE, BUT NOT BE LIMITED TO, (I) BEING REASONABLY
AVAILABLE FOR INTERVIEWS AND DISCUSSIONS WITH THE COMPANY’S COUNSEL AS WELL AS
FOR DEPOSITIONS AND TRIAL TESTIMONY;  (II) IF DEPOSITIONS OR TRIAL TESTIMONY ARE
TO OCCUR, BEING REASONABLY AVAILABLE AND COOPERATING IN THE PREPARATION
THEREFORE AS

 

5

--------------------------------------------------------------------------------


 


AND TO THE EXTENT THAT THE COMPANY OR ITS COUNSEL REQUEST; (III) REFRAINING FROM
IMPEDING IN ANY WAY THE COMPANY’S PROSECUTION OR DEFENSE OF ANY SUCH LITIGATION,
CLAIMS, INVESTIGATIONS, HEARINGS, ACTIONS, OR ADMINISTRATIVE PROCEEDING;
(IV) COOPERATING FULLY IN THE DEVELOPMENT AND PRESENTATION OF PROSECUTION OR
DEFENSE OF ANY SUCH LITIGATION, CLAIMS, INVESTIGATIONS, HEARINGS, ACTIONS, OR
ADMINISTRATIVE PROCEEDING;  (V) PROVIDING, ON A TIMELY BASIS, ADVICE AND
CONSULTATIONS AS REASONABLY REQUESTED BY THE COMPANY; (VI) ATTENDING DEPOSITIONS
(WHETHER OR NOT YOU ARE DEPOSED), HEARINGS, INVESTIGATIONS, TRIALS OR
ARBITRATIONS, ASSISTING IN RESPONSE TO DISCOVERY REQUESTS, MEETING WITH COUNSEL
FOR THE COMPANY, AND PROVIDING WRITTEN STATEMENTS AND/OR AFFIDAVITS, ALL AS
REQUESTED BY THE COMPANY’S GENERAL COUNSEL, OR HIS OR HER DESIGNEE; AND
(VII) PROMPTLY NOTIFYING THE COMPANY’S GENERAL COUNSEL OR HIS OR HER DESIGNEE,
IF YOU ARE CONTACTED BY ANY PARTY, THIRD PARTY OR BY COUNSEL OR A REPRESENTATIVE
REPRESENTING PARTIES WITH RESPECT TO CLAIMS OR LITIGATION ADVERSE TO THE
COMPANY, AND AVOIDING DISCUSSIONS WITH OR OTHERWISE PROVIDING INFORMATION TO
SUCH PARTY, THIRD PARTY, COUNSEL OR REPRESENTATIVE PRIOR TO DISCUSSIONS WITH
GENERAL COUNSEL, OR HIS OR HER DESIGNEE, OR HIS OR HER REPRESENTATIVES, AND THEN
ONLY IN THE PRESENCE OF THE COMPANY’S REPRESENTATIVES (UNLESS OTHERWISE REQUIRED
BY COURT ORDER).


 


YOU AGREE TO PROVIDE, ON A TIMELY BASIS, ADVICE AND CONSULTATION UPON THE
REASONABLE REQUEST OF THE COMPANY’S SENIOR MANAGEMENT TEAM WITH RESPECT TO
BUSINESS, OPERATIONAL, FINANCIAL, PERSONNEL AND OTHER MATTERS RELATING TO THE
PERIOD OF YOUR EMPLOYMENT BY THE COMPANY.


 

You shall be reimbursed by the Company for pre-approved and reasonable travel,
lodging, telephone and similar expenses incurred in connection with such
cooperation and in connection with the Services, except to the extent that such
reimbursement may be prohibited, or may jeopardize the Company’s legal
interests, as determined by the Company.

 

12.                               Full Disclosure of Claims

 

You represent and affirm that (i) you have not filed or caused to be filed on
your behalf any claim for relief against the Company or any Released Parties
and, to the best of your knowledge and belief, no outstanding claims for relief
have been filed or asserted against the Company or any Released Parties on your
behalf; and (ii) you have not reported any purported improper, unethical or
illegal conduct or activities to any supervisor, manager, department head, Human
Resources representative, agent or other representative of the Company, to any
member of the Company’s legal department, and have no knowledge of any such
improper, unethical, or illegal conduct or activities and have disclosed to the
Company any information you might have had concerning any conduct involving the
Company that you had reason to believe may be unlawful or involve any false
claims to the United States or any other government having jurisdiction over the
Company; and (iii) you will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding against the Company or its
representatives based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of this Agreement except as otherwise provided for in this Agreement. You agree
that you will not voluntarily aid or assist, either directly or indirectly, any
individual or entity in either the assertion or pursuit of any private claim or
prosecution of

 

6

--------------------------------------------------------------------------------


 

any private lawsuit, action, arbitration or judicial or administrative
proceeding, now existing or hereafter arising, relating to any matters in which
you were either involved or for which you rendered services to the Company. 
Notwithstanding the above, nothing in this Agreement shall prohibit or restrict
you from: (i) making any disclosure of information required by law;
(ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal, state or local government
agency, law enforcement agency or legislative body, any self-regulatory
organization, or the Company’s legal department; (iii) cooperating with any
other U.S. government investigation; or (iv) testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of
Sarbanes-Oxley Act or any federal, state or municipal law relating to fraud or
any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

 

13.                               Testimony and Production of Documents

 


NOTHING IN PARAGRAPHS 11 AND 12 HEREIN SHALL GIVE THE COMPANY THE RIGHT TO
CONTROL OR DICTATE THE CONTENT OF ANY TESTIMONY GIVEN BY YOU, IT BEING
UNDERSTOOD THAT YOU WOULD BE REQUIRED TO TESTIFY TRUTHFULLY.  MOREOVER, NOTHING
IN THIS SECTION SHALL GIVE THE COMPANY THE RIGHT TO CONTROL OR DICTATE ANY
DOCUMENTS REQUIRED TO BE PRODUCED BY YOU PURSUANT TO COURT ORDER AND BY DOING
SO, YOU WILL NOT BE DEEMED TO HAVE VIOLATED ANY PROVISION OF THIS AGREEMENT.


 

14.                               Action on Behalf of Employer

 


YOU SHALL NOT TAKE ANY ACTION ON BEHALF OF THE COMPANY EXCEPT AS EXPRESSLY
REQUIRED BY THE COMPANY’S GENERAL COUNSEL, OR HIS OR HER DESIGNEE.


 

15.                               Joint Representation

 


IN THE EVENT YOU ARE NAMED IN A LAWSUIT ARISING OUT OF ANY ALLEGED ACTS OR
OMISSIONS COMMITTED BY THE COMPANY OR BY YOU WITHIN THE SCOPE OF YOUR EMPLOYMENT
WITH THE COMPANY, THE COMPANY AT THE COMPANY’S COST WILL AGREE TO PROVIDE YOU
WITH REPRESENTATION EITHER JOINTLY, PROVIDED YOU EXECUTE A SEPARATE AGREEMENT IN
A FORM TO BE PROVIDED BY THE COMPANY, OR SEPARATELY.  IN EITHER EVENT, COUNSEL
FOR YOU SHALL BE SELECTED BY THE COMPANY IN ITS SOLE DISCRETION.  IN THE EVENT
THE COMPANY DETERMINES AT ANY POINT IN THE MATTER THAT THERE EXISTS A CONFLICT
OF INTEREST OR IF REPRESENTATION OF YOU JEOPARDIZES THE COMPANY’S INTERESTS,
THEN THE COMPANY MAY, IN ITS SOLE DISCRETION, DECLINE TO PROVIDE OR CONTINUE ANY
SUCH REPRESENTATION.


 

16.                               Indemnification and Insurance

 

The Company shall continue to indemnify you and provide applicable directors’
and officers’ liability insurance coverage (including, where required, legal
defense) for actions prior to the effective date of your employment termination
to the same extent it indemnifies and provides liability insurance coverage to
officers and directors and former officers and directors of the Company.

 

7

--------------------------------------------------------------------------------


 

17.                               Review Period

 

You acknowledge that, before signing this Agreement, you were given a period of
at least 21 calendar days to consider this Agreement.  If the 21-day period has
not elapsed at the time you sign this Agreement, you acknowledge that you have
knowingly and voluntarily chosen to sign this Agreement before the expiration of
that period.  You acknowledge that (a) you took advantage of this period to
consider this Agreement before signing it; (b) you carefully read this
Agreement; (c) you fully understand it; and (d) you are signing it voluntarily. 
You further acknowledge that the Company encouraged you to discuss this
Agreement with your attorney (at your own expense) before signing it and that
you did so to the extent you deemed necessary.

 

18.                               Revocation of Agreement

 

You understand that you may revoke this Agreement in writing within seven
(7) calendar days after you sign it, and the Agreement shall not become
effective or enforceable until the end of the seven-day period.  To be
effective, your written revocation must be submitted, in writing, and state “I
hereby revoke acceptance of our Separation Agreement and General Release.”  The
revocation must be personally delivered to Douglas Hardy, or mailed to him at
13515 Ballantyne Corporate Place, Charlotte North Carolina 28277 and postmarked
within seven (7) calendar days of execution of this Agreement.  This Agreement
shall not become effective or enforceable until the revocation period has
expired.  If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state where you reside, then the revocation period shall
not expire until the next following day that is not a Saturday, Sunday, or legal
holiday.  If you revoke this Agreement, the Company shall have no obligations
under this Agreement.

 

19.                               Miscellaneous

 

This is the entire agreement between you and the Company.  This Agreement may
not be modified in any manner except in writing signed by both you and an
authorized Company official.  You acknowledge that the Company has made no
representations or promises to you other than those in this Agreement.  Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction or by any arbitrator and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of the Agreement in full force and effect.  Notwithstanding this
provision, however, the parties agree that the general release language of
paragraph 5 cannot be modified by any court or by any arbitrator and shall
remain in full force and effect.

 

This Agreement binds your heirs, administrators, personal representatives,
executors, successors and assigns, and will apply to the benefit of all Released
Parties and their respective heirs, administrators, personal representatives,
executors, successors and assigns.

 

This Agreement shall be construed as a whole according to its fair meaning.  It
shall not be construed strictly for or against you or any Released Party.  This
Agreement shall be

 

8

--------------------------------------------------------------------------------


 

governed by the statutes and common law of the State of North Carolina, without
regard to that state’s rules regarding conflict of laws.

 

YOU HAVE BEEN ADVISED THAT YOU HAVE UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND HAVE BEEN ADVISED THAT
YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
SEPARATION AGREEMENT AND GENERAL RELEASE. YOU AGREE THAT ANY MODIFICATIONS,
MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART
OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION
PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 1 ABOVE, YOU FREELY
AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS SEPARATION AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE
OR MIGHT HAVE AGAINST THE COMPANY.

 

 

ACCEPTED AND AGREED TO:

SPX CORPORATION

 

 

 

 

/s/Ross B. Bricker

 

/s/Christopher J. Kearney

 

Ross B. Bricker

Christopher J. Kearney

 

President and Chief Executive Officer

 

 

Date: January 6, 2006

Date: January 6, 2006

 

9

--------------------------------------------------------------------------------